Citation Nr: 0708388	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to a disability rating higher than 10 percent 
for a cardiovascular disability.

3.  Entitlement to a disability rating higher than 10 percent 
for a low back disability.

4.  Entitlement to a disability rating higher than 10 percent 
for right peroneal nerve paresthesia associated with the low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to November 
2002. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a July 2006 letter, the veteran indicated that he was 
unable to work due to recent low back surgery.  The Board 
believes that he has raised a claim of entitlement to total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU).  That claim is 
referred to the RO for appropriate action.

The issues of entitlement to disability ratings higher than 
10 percent for a low back disability, for a cardiovascular 
disability, and for right peroneal nerve paresthesia are 
addressed in the REMAND that follows the order section of 
this decision.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by level I 
hearing in each ear.




CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased initial disability rating 
for his service-connected bilateral hearing loss.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with VCAA notice in response to his service 
connection claim by letter mailed in November 2002, prior to 
its initial adjudication of the claim.  In a March 2003 
letter, he was informed that he would be scheduled for a VA 
examination.  In the Statement of the Case, he was informed 
of the evidence required to rate hearing impairment and of 
the criteria for rating hearing impairment.  Although the 
originating agency did not specifically request the veteran 
to submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on the his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for a 
higher initial rating, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that a 
higher initial rating is not warranted.  Consequently, no 
effective date will be assigned, so the failure to provide 
notice with respect to this element of the claim was no more 
than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and pertinent VA medical records 
have been obtained.  While the veteran's representative has 
argued that the VA examiner failed to address the impact of 
the veteran's hearing loss on his ability to function, and on 
his employment, and that the examinations were inadequate for 
rating purposes, the Board disagrees with this argument.  
Both examiners noted the veteran's complaints with respect to 
the effect of his hearing impairment on his ability to 
function, and both examiners provided objective measurement 
of the veteran's hearing in accordance with the regulations.  
That the examiners' findings do not support the veteran's 
claim is not a reason to find the examination inadequate.  
Accordingly, the Board rejects the contention that the 
examinations were inadequate and the implied request that 
another examination be scheduled.  

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85.  Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86.

Analysis

The veteran is currently assigned a noncompensable rating for 
bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

On VA audiological evaluation in August 2004, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average  
Right (dB)	20	55	60	70	|51 
Left (dB) 	20	55	55	65	|49 
 
Speech audiometry results for the August 2004 examination 
show speech recognition ability of 96 percent in the right 
ear and of 100 percent in the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level I in the right ear and level I in the 
left ear.  See 38 C.F.R. §§ 4.85, Table VI (2006).

On VA audiological evaluation in March 2003, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average  
Right (dB)	15	45	60	75	|49 
Left (dB) 	15	45	55	65	|45 

Speech audiometry results for the March 2003 examination show 
speech recognition ability of 92 percent in the right ear and 
of 100 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level I 
in the right ear and level I in the left ear.  See 38 C.F.R. 
§§ 4.85, Table VI.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.  That is, level I hearing in both ears is considered 
noncompensably disabling.

Based on the evidence of record, a compensable rating is not 
warranted for the veteran's bilateral hearing loss.  

The Board notes that the veteran's representative has 
objected to the factors considered by VA in assigning 
disability ratings for hearing loss, and to the methodology 
used by VA to conduct hearing evaluations.  However, both 
evaluations conducted in this case appear to be fully 
compliant with the law and regulations.  The Board is bound 
by the law and is without authority to grant benefits on any 
other basis.  

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his hearing loss, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  

The veteran and his representative have argued that this case 
involves exceptional factors which render application of the 
rating schedule impractical; however, they have not 
identified any such factors except for the fact that the 
hearing test was conducted in a sound-controlled environment.  
As all hearing tests are conducted in such an environment, 
and are required by regulation to be so conducted, the Board 
fails to see how this represents an exceptional factor in the 
veteran's case.  The veteran complained to VA examiners of 
difficulty hearing people, difficulty hearing in the presence 
of competing noises, problems with background noise, 
difficulty using the telephone, and difficulty hearing the 
television.  The Board believes that such factors are 
inherently contemplated by the rating schedule and by use of 
speech discrimination scores.  Accordingly, the Board 
concludes that referral of this case for extra-schedular 
consideration is not in order.  


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.




REMAND

Cardiovascular Disability

The veteran is currently assigned a 10 percent rating for a 
cardiovascular disability under 38 C.F.R. § 4.104, Diagnostic 
Code 7015 [atrioventricular block].  That code rates on the 
basis of the level of physical activity, expressed in METs 
(metabolic equivalents), that leads to cardiac symptoms.  

Note (2) under the schedule of ratings for the cardiovascular 
system provides that when the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

Of record are the reports of two VA examination conducted in 
March 2003 and August 2004.  In neither case was exercise 
testing conducted, nor were the examiners' estimates stated 
in terms of the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops.  The March 2003 
examiner simply stated, "[b]asically he can perform 7 mets at 
cardiac activity level per his known activity level."  The 
August 2004 examiner stated, "I would estimate that he has at 
least a 5-6 METS cardiac output level."

The Board believes that neither examination adequately 
addresses the requirements of the rating schedule.  An 
estimate of cardiac output is only permissible under the 
regulations "when a laboratory determination of METs by 
exercise testing cannot be done for medical reasons."  
Neither examiner provided any medical reason for not 
conducting the required testing.  Moreover, neither estimate 
was stated in terms of the level of activity at which 
dyspnea, fatigue, angina, dizziness, or syncope develops.  
This is also required under the rating schedule.  

Low Back and Peroneal Nerve

The veteran sent a letter to the RO dated July 21, 2006, 
stating that he had recently had back surgery.  Records of 
the veteran's recent surgery are considered to be pertinent 
to the interconnected increased rating claims for the low 
back and peroneal nerve disabilities.  It does not appear 
that any attempt was made to obtain those records prior to 
forwarding the case to the Board.  

As set out above, the VCAA requires that VA make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Moreover, records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In addition, the record does not reflect that the veteran has 
been provided all required notice.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his cardiovascular, low 
back, and peroneal nerve disabilities 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The RO or the 
AMC should specifically seek records 
pertaining to a recent surgical procedure 
on the low back.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and request 
them to submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected low back disability.  The claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the degree of severity of any pain.  

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

4.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of any 
neurological impairment associated with 
the veteran's low back disability, 
including involvement of the peroneal 
nerve.  The claims folder must be made 
available to and reviewed by the examiner.

The examiner should address the presence 
and severity of complete or incomplete 
paralysis.  The examiner should also 
address whether the disability has 
resulted in foot drop, drooping of the 
first phalanges of the toes, or anesthesia 
of the foot.  The examiner should address 
whether there is any weakness or loss of 
motion attributable to the disability.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

5.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's cardiovascular disorder.  The 
claims folder must be made available to 
and reviewed by the examiner.

The examiner should conduct exercise 
testing to obtain a laboratory 
determination of METs, unless there are 
medical reasons why such testing cannot or 
ought not to be conducted.  If so, those 
reasons should be stated.  In either case, 
the test results or the estimate should be 
provided in terms of the level of METs at 
which dyspnea, fatigue, angina, dizziness, 
or syncope develops, or is estimated to 
develop.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


